DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 3, 2020 amending claims 16 and 27-29, and adding new claim 34 has been entered. Claims 1-15, 20, 21, 23, 24 and 30-33 were previously canceled.  Claims 17-19 and 27-29 were previously withdrawn.  New claim 43 is also withdrawn as it is drawn to a non-elected group.  Claims 16, 22, 25 and 26 are currently presented for examination.

Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claimed combination for the treatment of neuropathic pain are found not persuasive.  Applicant has amended claim 16 to recite a neuropathic pain treating daily dose of amitriptyline and that the therapeutic composition is for treating patients suffering from neuropathic pain.  Applicant further argues that there is no evidence of record that mefloquine is a known solution to potentiating amitriptyline’s ability to reduce neuropathic pain.  Applicant further argues 
These arguments are found not persuasive since the rejected claims are drawn to composition claims and not to a method of use.  It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, the rejection of record states that the cited references render obvious a composition comprising the same components in the amounts as claimed.  Therefore, even though the prior art does not teach the combination for treating neuropathic pain, said composition rendered obvious over the In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The purpose of combining compounds in Mouthon et al. is to potentiate the activity of the psychotropic drug by the anti-connexin agent [0001].  Mouthon et al. teaches that the connexin-blocking agent can advantageously improve the therapeutic effect of psychotropic drugs prescribed by a physician for treating a patient suffering from a psychiatric and/or neurodegenerative disorder [0073].  Thus the patients would have been treated for psychiatric conditions treated by amitriptyline such as depression, bipolar disorder, and other conditions treated by the serotoninergic effector [0095].  Mouthon et al. does not teach combining the connexin-blocking agent with amitriptyline for the purposes of increasing its ability to treat neuropathic pain.  Please note the rejected claims are drawn to a product comprising a combination of amitriptyline and mefloquine and are not directed to a process for treating neuropathic pain.  Thus the prior art renders obvious combining amitriptyline and mefloquine for a different reason than Applicant and therefore the prior art renders obvious a combination of amitriptyline and mefloquine with a reasonable expectation of improving the therapeutic effect of amitriptyline in treating a patient suffering from a psychiatric and/or neurodegenerative disorder such as depression, bipolar disorder, and other conditions treated by the serotoninergic effector.  In response to applicant's argument that the present invention Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus Applicant’s arguments with respect to a synergistic combination for the treatment of neuropathic pain are not pertinent to the rejection of record since the prior art already renders obvious combining the claimed compound for the purpose of modulating and potentiating the psychotropic drug.
Applicant argues that Mouthon provides no guidance or direction to select the specific combination of mefloquine and amitriptyline from the hundreds of possible combinations.  Applicant argues that Mouthon generally proposes to combine an anti-connexin agent and a psychotropic drug and mefloquine is cited among a list of 5 connexin-blocking agents and amitriptyline is cited among numerous other preferential compounds.  Applicant argues that the preferred connexin-blocking agent is MFA and not MEF.  Applicant argues that MEF and AMI do not have compatible pharmacokinetic profiles as the Tmax of AMI is within the range of 2.2-4.7 hours and the Tmax for MEF is about 45 hours. 
These arguments are found not persuasive since it has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). 
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.).  
Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
-glycyrrhetinic acid, carbenoxolone, mefloquine, and 2-APB.  Although meclofenamic acid is most preferable, Mouthon et al. does not criticize, discredit, or otherwise discourage the selection of mefloquine and thus “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives.  Therefore, an ordinary skilled artisan would have been motivated to select mefloquine as the connexin-binding agent with a reasonable expectation of similar success as the other preferred agents including meclofenamic acid.  Moreover, Mouthon et al. specifically teaches that a suitable psychotropic molecule which may be potentiated by the connexin-blocking agent is a serotoninergic effector such as amitriptyline [0089].  Thus an ordinary skilled artisan would have been motivated to select amitriptyline with a reasonable expectation of success in achieving potentiation of amitriptyline effects by combining it with any of the preferred connexin-blocking agents disclosed in Mouthon et al.  Moreover, there is no requirement in Mouthon et al. to select a combination of compounds based on having similar Tmax.
Thus although Mouthon et al. includes amitriptyline and mefloquine on lists that include other psychotropic drugs and connexin-blocking agents, respectively a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Applicant further argues that Cruikshank teaches nothing of MEF being a very potent inhibitor of connexin 43 attributable to neuropathic pain.  Applicant argues that 
These arguments are found not persuasive for the reasons detailed above.  In addition, Mouthon does not teach or suggest that the connexin inhibitor should be selected based on its ability to inhibit connexin 43.  Mouthon specifically teaches selecting a connexin inhibitor selected from meclofenamic acid, 18--glycyrrhetinic acid, carbenoxolone, mefloquine, and 2-APB [0065].  Mouthon further teaches that there are 21 genes coding for different connexin isoforms in humans, and half of the connexins identified are expressed in the brain, and more specifically connexin 36 (Cx36), which appears to be predominantly expressed by neurons, in an interface defined as the electrical synapse [0028].  Mouthon specifically teaches the use of connexin inhibitors which target connexins 36 and 50 similar to mefloquine as taught by Cruikshank et al.   Mouthon teaches in a preferred embodiment the connexin-blocking agent is neither an anesthetic agent nor an anti-inflammatory agent, nor a prostaglandin synthesis inhibitor, rather the connexin-blocking agent is 2-amino ethoxy diphenyl borate (2-APB) [0072].  Mouthon teaches that 2-aminoethyldiphenyl borate (2-APB) is a compound recently identified as a gap junction-blocking agent which is a modulator of the inositol 1,4,5-triphosphate receptor 2 5 and specifically targets certain connexins, such as connexins 26, 30, 36, 40, 45 and 50 [0062].  In response to applicant's argument that the prior art does not provide any teachings with respect to mefloquinine inhibiting connexin 43 leading to potentiation of amitriptyline in the treatment of neuropathic pain, the fact that Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that synergy between MEF and AMI occurs when MEF is administered to the mice at a dose between 0.1 mg/kg and 1 mg/kg per day (figure 4) and this dosage corresponds to between 0.57 mg and 5.7 mg per day for a human being of 70 kg. Applicant further argues that synergy occurs when two doses of 0.5mg/kg of MEF (i.e., 1 mg/kg/day of MEF) are administered daily in rats, which corresponds to 5.7 mg for a 70 kg human (see FDA guidance conversion table at Exhibit F).  Applicant further argues that potentiation of AMI occurs when MEF is used at a daily concentration as low as 0.05 mg/kg in mice which corresponds to 0.004 mg/kg in a human which is 0.3 mg per day for a 70 kg human.
These arguments are found not persuasive since it would have been obvious to a person of ordinary skill in the art to use mefloquine at a dosage known in the art to inhibit connexin.  Cruikshank et al. teaches that mefloquine is a very potent connexin inhibitor with IC50 values of 300-400 nm for connexin 36 and 1-2 M for connexin 50 (page 12365).  Thus 1 M of mefloquine would be sufficient to inhibit connexins which calculates to a dose of about 0.4 mg/kg of mefloquine (molecular weight of 378.318 g/mol).  Thus as taught by Cruikshank et al. a dose of mefloquine sufficient to inhibit connexin is about 0.4 mg/kg which is within Applicant’s range of 0.1 mg/kg and 1 mg/kg per day.  Therefore an ordinary skilled artisan would necessarily arrive at the dosages as claimed based on the teachings of Cruikshank et al.  Moreover, Cruikshank et al. M of mefloquine which calculates to about 0.4 mg/kg would be sufficient to inhibit connexins including Cx36 and Cx50.  Based on the conversion table provided by Applicant (on December 3, 2020), the human equivalent dose would be 4.5 mg for a 70 kg human.  Thus the dosage of mefloquine that inhibits connexins is within Applicant’s claimed dosage of between 0.1 mg and 25 mg.  There is no requirement in Mouthon et al. to specifically inhibit Cx43 as argued by Applicant.  Therefore, the cited references render obvious a composition comprising amitriptyline and mefloquine in the amounts as claimed and therefore the cited claims of the instant application are rendered obvious.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus for reasons of record, and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained, however, the rejection is being modified to address Applicant’s newly added limitations.  This action is final.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mouthon et al. U.S. Publication No. 2011/0172188 A1 (Provided on IDS dated January 12, 2018) in view of Cruikshank et al. (PNAS vol. 101, no. 33, pages 12364-12369, 2004 (a copy provided by Applicant on 6/11/19)) and Ashcroft et al. GB-2082910 A.

Mouthon et al. teaches a product containing at least one connexin-blocking agent and a psychotropic drug as combination products for use simultaneously, separately, or spread over time in patients suffering from psychiatric and/or neurodegenerative disorders (abstract).  Mouthon et al. teaches that the connexin-blocking agent is advantageously selected from the group comprising meclofenamic acid, 18--glycyrrhetinic acid, carbenoxolone, mefloquine, and 2-APB (abstract). Mouthon et al. specifically teaches that the preferred connexin-blocking agents are meclofenamic acid, 18--glycyrrhetinic acid, carbenoxolone, mefloquine, and 2-APB [0065].
Mouthon et al. teaches improvements in the therapeutic neurological and neuropsychic treatments using psychotropic molecules wherein the effects of the psychotropic drugs can be modulated and/or potentiated by anti-connexin agents [0001].  Mouthon et al. teaches that the connexin-blocking agent can advantageously improve the therapeutic effect of psychotropic drugs prescribed by a physician for treating a patient suffering from a psychiatric and/or neurodegenerative disorder [0073].  Mouthon et al. further teaches through modulation and/or potentiation of the psychotropic drug by the connexin-blocking agent, it is possible to reduce the doses of the psychotropic drug and therefore limit the adverse effects of the psychotropic drug and/or reduce the effects of failure and withdrawal [0100].  Mouthon et al. further 
Mouthon et al. teaches that the psychotropic drug is a serotoninergic effector such as chlorpromazine, trimipramine, clozapine, olanzapine, cyamemazine, flupentixol, nefopam, fluvoxamine, clomipramine, sertraline, fluoxetine, citalopram, escitalopram, paroxetine, amitriptyline, duloxetine, venlafaxine, buspirone, carpipramine, zolmitriptan, sumatriptan, naratriptan, indoramin, ergotamine, ergotamine tartrate, pizotifene, pipamperone, methysergide, pizotyline, tianeptine, milnacipran, amitriptyline, trimipramine, viloxazine, tianeptine, hypericum and lithium [0080].
Mouthon et al. specifically teaches that in a preferred embodiment, the psychotropic molecule is an antidepressant chosen from: moclobemide (MOCLAMINE), amitriptyline (LAROXYL), clomipramine (ANAFRANIL), milnacipran (IXEL), escitalopram (SEROPLEX), citalopram (SEROPRAM), fluoxetine (PROZAC), paroxetine (DEROXAT), fluvoxamine (FLOXYFRAL), sertraline (ZOLOFT), mitrapazine (NORSET), duloxetine (Cymbalta) or venlafaxine (EFFEXOR) and bupropion (ZYBAN) [0092].  Mouthon et al. teaches that the two components of the treatment are administered to the patient simultaneously wherein the two components can be packaged together, in the form of a mixture, or separately, then mixed spontaneously before being administered together to the patient and more commonly, the two components are administered simultaneously, but separately [0096]. In particular, the routes of administration of the two components may be different. The administration can also be performed at different sites or the two components are administered sequentially or 
Mouthon et al. does not specifically exemplify the combination of amitriptyline and mefloquine.  Mouthon et al. does not specifically teach the amounts of amitriptyline and mefloquine as claimed in the instant claims.
However, the combination of amitriptyline and mefloquine is rendered obvious in view of the teachings of Mouthon et al. which teaches combining at least one connexin-blocking agent such as mefloquine and a psychotropic drug such as amitriptyline.  Thus an ordinary skilled artisan would have been motivated to select mefloquine as a connexin-blocking agent and amitriptyline as a psychotropic drug based on the teachings of Mouthon et al. with a reasonable expectation of similar success.  Thus although Mouthon et al. includes mefloquine and amitriptyline on lists that include other connexin-blocking agents and psychotropic drugs, respectively, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Thus a combination of amitriptyline and mefloquine is rendered obvious in view of Mouthon et al.  Moreover, claim 26 is rendered obvious since Mouthon et al. specifically teaches the use of amitriptyline (LAROXYL) tablets and furthermore teaches that the route of administration of the combination may be the same [0096].  Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.
Although Mouthon et al. does not specifically teach the amounts of amitriptyline and mefloquine as claimed in the instant claims, figures 6-13 of Mouthon et al. 
Furthermore, Cruikshank et al. teaches that mefloquine is a very potent connexin inhibitor with IC50 values of 300-400 nm for connexin 36 and 1-2 M of connexin 50 (page 12365).
Ashcroft et al. teaches that amitriptyline is a well-known and widely prescribed anti-depressant drug that is normally administered orally as the hydrochloride in the form of tablets or capsules containing 10, 25 or 50 mg of the active material (column 1 lines 6-10).  Ashcroft et al. teaches that a typical prescribing regime is an initial dose of 75 mg/day (column 1 lines 10-11).  
Accordingly, prior to the effective filing date of the instant invention it would have been obvious to a person of ordinary skill in the art to provide a formulation containing 75 mg/day or less of amitriptyline since Mouthon et al. teaches the use of at least one connexin-blocking agent for reducing the doses of said psychotropic drug and Ashcroft et al. teaches that amitriptyline is typically prescribed at an initial dose of 75 mg/day.  Thus optimizing the dosages of amitriptyline to less than 75 mg/day and thus arriving at the dosage of amitriptyline as claimed in the instant claims is rendered obvious in view of the cited prior art.  Accordingly, Applicant’s newly added limitation of a neuropathic pain treating daily dose of amitriptyline between 1 mg and 75 mg is rendered obvious since the cited references render obvious the administration of a reduced dose of amitriptyline which is less than the standard 75 mg/day dosage of amitriptyline.
Moreover, the dosages of mefloquine as claimed are also rendered obvious since Mouthon et al. demonstrates combining 0.4 mg/kg of the anti-connexin agent with 50 values of 300-400 nm for connexin 36 and 1-2 M for connexin 50.  Thus 1 M of mefloquine would be expected to inhibit connexin which is equivalent to about 0.4 mg/kg which would be a human equivalent dosage of 4.5 mg for an average 70 kg human.  
With respect to Applicant’s newly added limitation that the therapeutic composition is for treating patients suffering from neuropathic pain, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, the cited references render obvious a composition comprising the same components in the amounts as claimed.  Therefore, even though the prior art does not teach that the combination is for treating neuropathic pain, said composition rendered obvious over the prior art teachings will necessarily be capable for treating neuropathic pain.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

.

Conclusion
Claims 16, 22, 25 and 26 are rejected.  Claims 17-19, 27-29 and 34 are withdrawn.  Claims 1-15, 20, 21, 23, 24 and 30-33 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM